Citation Nr: 1404468	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO. 12-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, the RO denied service connection for a bilateral hearing loss disability and tinnitus in an April 2009 rating decision. Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a). However, a decision does not become final if new and material evidence is submitted during the appellate period. 38 C.F.R. § 3.156(b). During the appellate period, the Veteran submitted private medical records from September 2009 suggesting a history of hearing loss and opining that it was consistent with noise trauma. The evidence is new as the records were not previously considered and is material as it relates to the unestablished facts of in-service noise exposure and nexus. 38 C.F.R. § 3.156(a). As new and material evidence was submitted during the appellate period, the April 2009 rating decision did not become final and therefore reopening is not required.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA audiological examination in May 2011. The examiner opined that the Veteran's bilateral hearing loss disability is less likely related to service as the Veteran's service treatment records do not indicate hearing loss, and the audiological results suggested that the Veteran was intentionally elevating his hearing thresholds. First, a medical opinion based solely on the absence of documentation in the record and that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Second, the Veteran's service treatment records reflect complaints of left ear hearing loss and right ear pain in September 1966. Therefore, it was inaccurate for the examiner to state there was no evidence of hearing loss in service, rendering the opinion inadequate. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Finally, the issue of secondary service connection for the Veteran's tinnitus was not addressed. For these reasons, a new VA audiological examination is warranted.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA audiological examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) With respect to the bilateral hearing loss disability:

1) Does the Veteran currently have a bilateral hearing loss disability for VA purposes?

2) If there is a disability, did the disability manifest to a compensable degree within one year of the Veteran's separation from service?

3) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss disability was incurred in or aggravated by service?

b) With respect to tinnitus:

1) If a bilateral hearing loss disability is found to be present, is it at least as likely as not (a fifty percent probability or greater) that tinnitus was caused by the bilateral hearing loss disability?

2) If the bilateral hearing loss disability did not cause tinnitus, is it at least as likely as not (a fifty percent probability or greater) that tinnitus was aggravated (permanently worsened beyond its natural progression) by the disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left hip disability by the service-connected disability.

3) If the Veteran's tinnitus is not caused or aggravated by the bilateral hearing loss disability, is it at least as likely as not (a fifty percent probability or greater) that tinnitus was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming an opinion, attention is directed to service treatment records from September 1966 reflecting complaints of hearing loss and ear pain. The Veteran's statement and that of his wife must be taken into account. In the event that audiological results cannot be determined, a clear and specific rationale explaining why they cannot be obtained should be included in the examination report.

The Veteran should be reminded that the duty to assist in the development and adjudication of a claim is not a one-way street, and that a failure to cooperate during an examination can lead to a negative inference being drawn with respect to the Veteran's claim.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



